 
 Exhibit 10.14


FIRST AMENDMENT TO THE
EMPLOYMENT AGREEMENT


This Amendment (the “Amendment”), dated as of July 20, 2009 to the Employment
Agreement (the “Agreement”) dated as of September 23, 2008, between Novavax,
Inc., a Delaware corporation (the “Company”) having its principal office at 9920
Belward Campus Drive, Rockville, MD 20850 and Thomas S. Johnston, an individual
(“Executive”).
 
Background
 
Executive is employed as Vice President, Strategy of Company, and is responsible
for the functions and duties assigned to this position, and Company wishes to
assure itself of the services of Executive.  Executive and the Company are
therefore amending the Agreement to extend the Term.  All capitalized terms not
defined herein shall have the meaning set forth in the Agreement.
 
Terms
 
NOW, THEREFORE, in consideration of the premises and mutual covenants and
obligations hereinafter set forth, intending to be legally bound hereby, the
parties hereto agree as follows:
 
1.           Term.  Section 3 of the Agreement is hereby deleted in its entirety
and replaced with the following:
 
Term.  The term of this Agreement shall be for the period beginning on July 20,
2009 and continuing until September 1, 2010, unless earlier terminated pursuant
to Section 7 hereof (the “Term”) and shall be renewed automatically for
additional twelve-month periods on the terms set forth herein, as they may be
modified from time to time by mutual agreement, unless one of the Company or the
Executive provides notice of termination at least 30 days before the expiration
of the then current term.  The parties acknowledge that the employment hereunder
is employment at will.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Resolution of Disputes.  Section 22 of the Agreement is hereby
deleted in its entirety and replaced with the following:
 
“With the exception of proceedings for equitable relief brought pursuant to
Section 17 of this Agreement, any disputes arising under or in connection with
this Agreement including, without limitation, any assertion by any party hereto
that the other party has breached any provision of this Agreement, shall be
resolved by arbitration, to be conducted in Baltimore, Maryland, in accordance
with the rules and procedures of the American Arbitration Association.  The
parties shall bear equally the cost of such arbitration, excluding attorneys’
fees and disbursements which shall be borne solely by the party incurring the
same; provided, however, that if the arbitrator rules in favor of Executive on
at least one material component of the dispute, Company shall be solely
responsible for the payment of all costs, fees and expenses (including without
limitation Executive’s reasonable attorney’s fees and disbursements) of such
arbitration.  The Company shall reimburse Executive for any such fees and
expenses incurred by Executive in any calendar year within a reasonable time
following Executive’s submission of a request for such reimbursement, which in
no case shall be later than the end of the calendar year following the calendar
year in which such expenses were incurred.  Executive shall submit any such
reimbursement request no later than the June 30th next following the calendar
year in which the fees and expenses are incurred.  In the event the arbitrator
rules against Executive, Executive shall repay the Company the amount of such
reimbursed expenses no later than 180 days following the date as of which such
arbitrator’s decision becomes final.  The provisions of this Section 22 shall
survive the termination for any reason of the Term (whether such termination is
by the Company, by Executive or upon the expiration of the Term).”
 
3.           Other Provisions.  All of the other terms and conditions of the
Agreement, not inconsistent with the terms of this Amendment, shall remain in
full force and effect.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement the date and
year first written above.
 

 
NOVAVAX, INC.
     
[SEAL]
           
By:
/s/ Rahul Singhvi
 
Name:
Rahul Singhvi
 
Title:
President and Chief Executive Officer
          Thomas S. Johnston     Thomas S. Johnston

 
 
2

--------------------------------------------------------------------------------

 
 